DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/18/21 have been fully considered but they are not persuasive. 

In response, it is noted that Chao explicitly discloses that the delay time is based upon the buffer cache size and is then adjusted by changing the buffer cache size (see paragraph 44-46, 56, 58).  Thus, Chao discloses adjusting the buffer size of the receiving terminal, as claimed, so as to achieve a desired delay time. Therefore, applicant's arguments are not convincing.

Further, as indicated in the rejections Chao discloses determining a drop of the overall available bandwidth of a receiving terminal (download bandwidth drops below set multiple of video bitrate; paragraph 55-56), and determining a drop of a video frame rate of the receiving terminal (paragraph 56-57).  The comparisons of the bandwidth and frame rate are then used to adjust the buffer size (paragraph 56, 58).
While Chao compares the overall values to thresholds, he does not disclose determining the amplitudes of the drops and comparing the amplitudes to thresholds.
Van der Schaar and Outlaw were then relied upon for these particular teachings of measuring and analyzing the drops in bandwidth and video frame rate values and not just the overall values, to detect and compensate for large and fast swings in bandwidth and frame rate (see Van der Schaar at paragraph 93 and Outlaw at paragraph 50, 103-104, 111).
Therefore, applicant’s arguments are not convincing, as the combination of references meet the current limitations, with Chao measuring drops in the current 
Van der Schaar and Outlaw each disclosing the desirability to measure the amplitudes of the drops in bandwidth and frame rate and compare the measured amplitudes to thresholds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou Chao (hereafter referenced as Chao) (CN 109327716 A) (submitted by applicant) (citations via machine translation to English) in view of Holmer et al. (Holmer) (US 9,106,787 B1) (of record), van der Schaar et al. (van der Schaar) (US 2012/0179834 A1) (of record) and Outlaw (US 2011/0066673 A1) (of record).
As to claim 1, Chao discloses a buffer processing method, wherein the method comprises:
determining a drop of an available bandwidth of a receiving terminal and comparing the determined drop of available bandwidth to a preset first threshold (download bandwidth drops below set multiple of video bitrate; paragraph 55-56),

if the drop of the video frame rate of the receiving terminal exceeds the second present threshold, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if the drop of the video frame rate of the receiving terminal does not exceed the second present threshold, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).
While Chao discloses determining drops in the overall available bandwidth and video frame rate of the receiving terminal, they fail to specifically disclose wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, detecting an amplitude of a drop of the available bandwidth and detecting an amplitude of a drop of the video frame rate.
In an analogous art, Holmer discloses a system for determining an estimated available bandwidth (Fig. 3, column 1, line 42-column 2, line 12) wherein the available bandwidth is determined according to a time when a receiving terminal receives each data frame and a size of the data frame (column 1, line 42-column 2, line 12, column 6, 
Additionally, in an analogous art, van der Schaar discloses a system for monitoring a received video stream (Fig. 1A-C; paragraph 64-67) by comparing available bandwidth to the bandwidth required for the stream (paragraph 75, 81, 85) which will detect an amplitude of a drop of the available bandwidth exceeds a preset threshold (temporary bandwidth drop of a predetermined amount or percentage; paragraph 93) so as to detect and compensate for large temporary swings in the available bandwidth (paragraph 93).
Finally, in an analogous art, Outlaw discloses a system for monitoring a received video stream (Fig. 1; paragraph 37-40) by determining a plurality of different client side conditions (paragraph 103-104) including detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold (determining frame rate drop exceeding a threshold value; paragraph 103-104, 111) so as to detect and compensate for large swings in the current video frame rate (paragraph 50, 103-104, 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, as taught in combination with Holmer, for the typical benefit of accurately estimating the available bandwidth.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao and Holmer’s system to include detecting that an amplitude of a drop of the available bandwidth exceeds a first 
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao, Holmer and van der Schaar’s system to include detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold, as taught in combination with Outlaw, for the typical benefit of detecting and compensating for large swings in the current video frame rate.

As to claim 5, Chao, Holmer, van der Schaar and Outlaw disclose wherein the adjusting a buffer size of the receiving terminal comprises: adjusting the buffer size of the receiving terminal according to the available bandwidth of the receiving terminal, where the buffer size is negatively correlated with the available bandwidth of the receiving terminal (decreased bandwidth causing a “jam” results in an increased delay buffer; see Chao at paragraph 56, 58).

As to claim 8, Chao discloses a device (paragraph 22), wherein the device comprises:
one or more processors (paragraph 22);
a storage for storing one or more programs (paragraph 22), the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a buffer processing method, wherein the method comprises:

if the determined drop of the available bandwidth exceeds the first preset threshold, determining a drop of a video frame rate of the receiving terminal and comparing the determined drop of the video frame rate to a second threshold, the second threshold being smaller than the first threshold (video bitrate video needs to satisfy that the average download bandwidth bw_estimate is greater than the set and needs to satisfy that the minimum video bit rate in each sliding window is equal to the maximum available video bit rate; paragraph 56-57);
if the drop of the video frame rate of the receiving terminal exceeds the second present threshold, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if the drop of the video frame rate of the receiving terminal does not exceed the second present threshold, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).
While Chao discloses determining the overall available bandwidth and video frame rate of the receiving terminal, they fail to specifically disclose wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, detecting an amplitude of a drop of the available bandwidth and detecting an amplitude of a drop of the video frame rate.
In an analogous art, Holmer discloses a system for determining an estimated available bandwidth (Fig. 3, column 1, line 42-column 2, line 12) wherein the available 
Additionally, in an analogous art, van der Schaar discloses a system for monitoring a received video stream (Fig. 1A-C; paragraph 64-67) by comparing available bandwidth to the bandwidth required for the stream (paragraph 75, 81, 85) which will detect an amplitude of a drop of the available bandwidth exceeds a preset threshold (temporary bandwidth drop of a predetermined amount or percentage; paragraph 93) so as to detect and compensate for large temporary swings in the available bandwidth (paragraph 93).
Finally, in an analogous art, Outlaw discloses a system for monitoring a received video stream (Fig. 1; paragraph 37-40) by determining a plurality of different client side conditions (paragraph 103-104) including detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold (determining frame rate drop exceeding a threshold value; paragraph 103-104, 111) so as to detect and compensate for large swings in the current video frame rate (paragraph 50, 103-104, 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, as taught in combination with Holmer, for the typical benefit of accurately estimating the available bandwidth.

Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao, Holmer and van der Schaar’s system to include detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold, as taught in combination with Outlaw, for the typical benefit of detecting and compensating for large swings in the current video frame rate.

As to claim 12, Chao, Holmer, van der Schaar and Outlaw disclose wherein the adjusting a buffer size of the receiving terminal comprises: adjusting the buffer size of the receiving terminal according to the available bandwidth of the receiving terminal, where the buffer size is negatively correlated with the available bandwidth of the receiving terminal (decreased bandwidth causing a “jam” results in an increased delay buffer; see Chao at paragraph 56, 58).

As to claim 15, Chao discloses a non-transitory storage medium containing computer executable instructions (paragraph 22) which, when executed by a computer processor (paragraph 22), perform a buffer processing method, wherein the method comprises:

if the determined drop of the available bandwidth exceeds the first preset threshold, determining a drop of a video frame rate of the receiving terminal and comparing the determined drop of the video frame rate to a second threshold, the second threshold being smaller than the first threshold (video bitrate video needs to satisfy that the average download bandwidth bw_estimate is greater than the set and needs to satisfy that the minimum video bit rate in each sliding window is equal to the maximum available video bit rate; paragraph 56-57);
if the drop of the video frame rate of the receiving terminal exceeds the second present threshold, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if the drop of the video frame rate of the receiving terminal does not exceed the second present threshold, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).
While Chao discloses determining the overall available bandwidth and video frame rate of the receiving terminal, they fail to specifically disclose wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, detecting an amplitude of a drop of the available bandwidth and detecting an amplitude of a drop of the video frame rate.
In an analogous art, Holmer discloses a system for determining an estimated available bandwidth (Fig. 3, column 1, line 42-column 2, line 12) wherein the available 
Additionally, in an analogous art, van der Schaar discloses a system for monitoring a received video stream (Fig. 1A-C; paragraph 64-67) by comparing available bandwidth to the bandwidth required for the stream (paragraph 75, 81, 85) which will detect an amplitude of a drop of the available bandwidth exceeds a preset threshold (temporary bandwidth drop of a predetermined amount or percentage; paragraph 93) so as to detect and compensate for large temporary swings in the available bandwidth (paragraph 93).
Finally, in an analogous art, Outlaw discloses a system for monitoring a received video stream (Fig. 1; paragraph 37-40) by determining a plurality of different client side conditions (paragraph 103-104) including detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold (determining frame rate drop exceeding a threshold value; paragraph 103-104, 111) so as to detect and compensate for large swings in the current video frame rate (paragraph 50, 103-104, 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, as taught in combination with Holmer, for the typical benefit of accurately estimating the available bandwidth.

Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao, Holmer and van der Schaar’s system to include detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold, as taught in combination with Outlaw, for the typical benefit of detecting and compensating for large swings in the current video frame rate.

As to claim 19, Chao, Holmer, van der Schaar and Outlaw disclose wherein the adjusting a buffer size of the receiving terminal comprises: adjusting the buffer size of the receiving terminal according to the available bandwidth of the receiving terminal, where the buffer size is negatively correlated with the available bandwidth of the receiving terminal (decreased bandwidth causing a “jam” results in an increased delay buffer; see Chao at paragraph 56, 58).

As to claims 3-4, 10-11, 17-18, while Chao, Holmer, van der Schaar and Outlaw disclose first and second threshold values, they fail to explicitly disclose wherein the second threshold is smaller than or equal to one half of the first threshold or wherein the second threshold is 10%, and the first threshold is 20%.
.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao, Holmer, van der Schaar and Outlaw and further in view of Lundin et al. (Lundin) (US 2012/0281572 A1) (of record).
As to claims 6, 13, 20, while Chao discloses adjusting the buffer size of the receiving terminal using the available bandwidth of the receiving terminal, he fails to specifically disclose determining a maximum and average frame size of data frames received by the receiving terminal within a preset time window, and determining a noise delay after performing Kalman filtering for the noise already received by the receiving terminal, estimating a value of a desired buffer size using the maximum value, the average value and the noise delay, and adjusting the buffer size of the receiving terminal to the estimated value.
In an analogous art, Lundin discloses a system for the buffer size of the receiving terminal (paragraph 6) by determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window (paragraph 8, 11, 49-54, 69), determining a noise delay (paragraph 8, 34-40) after performing Kalman filtering for the noise already received by the receiving terminal (see Lundin at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window, and determining a noise delay after performing Kalman filtering for the noise already received by the receiving terminal (see Lundin at paragraph 17, 23), estimating a value of a desired buffer size using the available bandwidth of the receiving terminal, the maximum value, the average value and the noise delay, and adjusting the buffer size of the receiving terminal to the estimated value, as taught in combination with Lundin, for the typical benefit of determining an appropriate buffer level which accounts for delays caused by different frame sizes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424